FILED
                               NOT FOR PUBLICATION                           FEB 23 2010

                                                                         MOLLY C. DWYER, CLERK
                        UNITED STATES COURT OF APPEALS                    U .S. C O U R T OF APPE ALS




                                FOR THE NINTH CIRCUIT



 JOSE LUIS AVILA AVILA,                             No. 08-70221

                 Petitioner,                        Agency No. A097-854-047

   v.
                                                    MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

                 Respondent.



                         On Petition for Review of an Order of the
                             Board of Immigration Appeals

                               Submitted February 16, 2010 **

Before:          FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Jose Luis Avila Avila, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252. We



            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
            **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

/Research
review for abuse of discretion the denial of a motion to reopen, and review de novo

questions of law, including claims of due process violations due to ineffective

assistance of counsel. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir.

2005). We deny the petition for review.

        The BIA did not abuse its discretion by denying Avila’s motion to reopen,

because the BIA considered the evidence he submitted and acted within its broad

discretion in determining that the evidence was insufficient to warrant reopening.

See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002) (The BIA’s denial of a

motion to reopen shall be reversed if it is “arbitrary, irrational, or contrary to

law.”).

        We agree with the BIA’s conclusion that Avila failed to establish that his

former representative’s conduct resulted in prejudice, and therefore his ineffective

assistance of counsel claim fails. See Mohammed, 400 F.3d at 793 (to prevail on

an ineffective assistance of counsel claim, a petitioner must demonstrate

prejudice).

        PETITION FOR REVIEW DENIED.




/Research                                   2                                        08-70221